IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 89 WM 2019
                                               :
                     Respondent                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 JOHN ANDREW BROWN,                            :
                                               :
                     Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 31st day of December, 2019, the Petition for Allowance of Appeal,

treated as a Petition for Review, is DENIED.